DETAILED ACTION
This final office action is in response to Applicant’s amendment filed February 3, 2021.  Applicant’s February 3rd amendment amended independent claims 1, 10 and 16 and canceled claims 2, 3, 6, 7, 9, 11, and 13.   Currently Claims 1, 4, 5, 8, 10, 12, 14-16 are pending.  Claims 1, 10 and 16 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The 35 U.S.C. 112(a) rejections of claims 1, 4, 5, 8, 10, 12, and 14-16 in the previous office action are maintained.
	The 35 U.S.C. 101 rejection of claims 1, 4, 5, 8, 10, 12, and 14-16 in previous office action is maintained.


Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive. Specifically Applicant argues that the invention is enabled under 35 U.S.C. 112(a) as one skilled in the art would readily understand FEMA analysis (Remarks:  Pages 8, 9), be generally aware of what is meant by a meta model (Remarks:  Page 8) and the basics of optimization are readily understood (Remarks:  Paragraph 2, Page 10) and that the claims are patent eligible under 35 U.S.C. 101 as the claims are not directed to one of the enumerated groups of abstract ideas (Remarks:  Page 12), the claims cannot be performed in a human mid (Remarks:  Paragraph 2, Page 13), the claims integrate the abstract idea into a practical application (Remarks:  Last Paragraph, Page 13), the claims represent an improvement to the field of FMEA and global optimization of multi-stage value chain analysis (Remarks:  Pages 13, 14), the claims recite significantly more (Remarks:  Page 15) and the claims recite an inventive concept (Remarks:  Page 15).

In response to Applicant’s argument that the applicant’s disclosure is sufficient to demonstrate possession of the claimed method steps and therefore is patent eligible under 35 U.S.C. 112(a), the examiner respectfully disagrees.
As discussed in detailed in the previous office actions Applicant's very brief disclosure does discuss at a very high level of generality a FMEA model/meta model (e.g. Figures 3, 4; Specification Paragraphs 53-62) however the generic FMEA model/meta model disclosed at such a very high and generic level is insufficient to show possession of at least the step of automatically by a computer performing global failure effect analysis and optimization for an any/all value chains or an 'entire 'value' chain as claimed. Nor does Applicant's disclosure provide sufficient disclosure to show possession of automatically by a computer optimizing the various measures or failure modes automatically at runtime of the investigated system. Applicant's 14 page specification merely discloses a plurality for wished for 
With regards to Applicant’s argument that one of ordinary skill in the art would be generally aware of what is meant by a meta model and would understand readily how to optimize measures/failure modes via meta-model, the examiner respectfully disagrees.  
As can be seen below, Figure 4 is a very generic and extremely high level ‘depiction’ of a ‘value chain’ have a plurality of non-specifically defined measures and effectiveness values.  This model is non-actionable.  One could not, using this ‘meta model’, program a computer (optimization system) to perform (automatically) a global failure mode effect analysis of an investigated system for an entire optimize a global value chain and then automatically, at runtime, generate a set of optimized measures or optimized set of failure modes as claimed.

    PNG
    media_image1.png
    391
    497
    media_image1.png
    Greyscale

If Applicant is arguing that performing FMEA analysis and optimizing failure modes or measures for a value chain are so old and well-known that Applicant does not have to disclose such steps, then as discussed during the AFCP interview on October 19, Applicant is invited to provide evidence of such.  No such evidence or support demonstrating that meta models are well known or that FMEA analysis for an 
Further if Applicant is arguing that the two key method steps of the claim – performing FMEA analysis and optimizing value chain measures and failure modes are old and well-known, then the examiner rejects the pending independent claims via official notice as evidenced by Applicant’s own arguments.
More specifically the claims are directed to generating, automatically at runtime of an investigated ‘system’, an ‘optimized’ set of measures OR an ‘optimized’ set of failure modes for each stage of a ‘value chain’ utilizing ‘global’ Failure Mode Effect Analysis (FMEA).  More generally Applicant claims to have possession of an automated system (optimization system) which automatically ‘optimizes’ ‘measures’ for each stage of a global ‘value chain’ OR ‘optimize’ for each stage of a global ‘value chain’ failure modes, wherein the automated system is capable of ‘optimizing’ ANY set of measures or failure modes for ANY global value chain of ANY kind.  Nor does Applicant’s specification even disclose how to determine when a failure model or measure is optimal/optimized.
Applicant specifically argues that within Applicant’s 14 page specification, Specification Paragraphs 41-52 discusses value chain stages in detail (value-chain stages), and the meta model (the basis for the global value chain optimization) is discussed in Specification Paragraphs 53-62 and Figures 3, 4; and that two working examples (complex manufacturing system and a wind turbine) are discussed in Specification Paragraphs 62, 63 and Figure 5 (Remarks:  Page 7).
Independent claims 1, 10 and 16, as newly amended, recite an ‘optimization system’ (Specification Paragraphs 36, 57, discloses a ‘system’ having a calculation unit having access to a global database stored in memory – the specification does not disclose a processor, computer, CPU, server, or software of any kind related to the optimization system) which at best represent a commercially available generic computer.
Independent claims 1, 10 and 16, recite that the ‘optimization system’ performs a global failure mode effect analysis for an entire global value chain using a FMEA meta model stored in a global database.  As discussed above Applicant argues that specification paragraphs 53-62 and Figures 3 and 4 disclose the FMEA meta model.  The examiner respectfully disagrees.
Specification Paragraph 53 (2 sentences) merely discloses that product failures can occur during operation of a product and that maintenance/repair activities are provided to prevented unwanted system effects.  This is in no way a disclosure of a specific FMEA ‘meta’ model that would demonstrate possession of at least the step of automatically, by the optimization system, performing a global failure mode effect analysis for an entire value chain as claimed.  Much alone subsequently generating optimized measures or failure modes as claimed.
Specification Paragraph 54, which discusses Figure 4, discloses that each failure mode can result in a global effect being not related to stages and that previous stages or phases can be uncovered or detected by quality measures in later stages.  This is in no way a disclosure of a specific FMEA ‘meta’ model that would demonstrate possession of at least the step of automatically, by the optimization system, performing a global failure mode effect analysis for an entire value chain as claimed.  Much alone subsequently generating optimized measures or failure modes as claimed.
Specification Paragraph 55 discusses allowing one (a human being) to trace backwards through a network of dependencies of failure modes and measures so that the failure modes that are addressed can be optimized.  The paragraph does mention the metal model,  that it becomes possible for the system to provide optimal measures which may comprise general measures which are performed manually but also can be performed automatically (e.g. automated measures of threshold values during a production process) and that the metal models enables optimization of a production process at 
Specification Paragraph 56 discusses at a high level Figure 3 and discloses that the meta model is used by the system and consists of different value chain stages each having different failure modes and each failure mode having different measures. This is in no way a disclosure of a specific FMEA ‘meta’ model that would demonstrate possession of at least the step of automatically, by the optimization system, performing a global failure mode effect analysis for an entire value chain as claimed.  Much alone subsequently generating optimized measures or failure modes as claimed.
Specification Paragraph 57 discuses Figures 5 depiction of a complex system which can be investigated and optimized by the optimization system.  The paragraph discussed the various stages of the ‘complex system’ that the system can access data used to update the FMEA database (e.g. report costs) and that the optimization system can perform global FMEA of the entire value chain.  This is in no way a disclosure of a specific FMEA ‘meta’ model that would demonstrate possession of at least the step of automatically, by the optimization system, performing a global failure mode effect analysis for an entire value chain as claimed.  Much alone subsequently generating optimized measures or failure modes as claimed.  The paragraph merely discloses a wished for capability of the optimization system ‘global FMEA without any details on HOW to actually perform FMEA on a global value chain much alone how to program a computer to automatically perform FMEA, backward trace through a network of dependencies in order to generate ANY optimized failure mode or ANY optimized measures as claimed.
Specification Paragraph 58 discusses at a very high level that the optimization system can be applied to a wind turbine comprising a gearbox and a generation; that design stage quality measure 
Specification Paragraph 59, similar to Paragraph 58, discusses potential measures and failure mode for a wind turbine.  However, simply listing potential measures/failure modes without any discussion on how those measures/failure modes related to a meta model of the wind turbine or how one programs a computer to optimize those measures/failure modes as claimed is insufficient to show possession of the invention.
Specification Paragraph 60, further discusses at a very high level of generality that some of the ‘relevant’ parameters as well as operation measures are stored in the global FMEA database and the system can use the predefined FMEA meta model to decide whether for a given average operation time of the wind turbine, the measure of a hardened surface sufficient to fulfill the operation requirement or if the failure model of a load drop is rare the system can remove the detection measures in the power grid.  The paragraph also states that various measure can be evaluated against each other until an optimal solution is found.  This paragraphs is not even enabling for the very limited case of performing FMEA analysis on a wind turbine or optimization measures or failure modes for a wind turbine much alone sufficient to show possession of the invention as claimed.  The paragraph mentions a predefined FMEA meta model however fails to disclose the model.  Paragraph 60 does disclose a specific FMEA ‘meta’ model that would demonstrate possession of at least the step of automatically, by the optimization system, performing a global failure mode effect analysis for an entire value chain as 
Specification Paragraph 61 merely stages that invention has been disclose in its preferred embodiments.  This is in no way a disclosure of a specific FMEA ‘meta’ model that would demonstrate possession of at least the step of automatically, by the optimization system, performing a global failure mode effect analysis for an entire value chain as claimed.  Much alone subsequently generating optimized measures or failure modes as claimed.
Specification Paragraph 62 clarifies the definition of ”a” or “an” and comprising.  This is in no way a disclosure of a specific FMEA ‘meta’ model that would demonstrate possession of at least the step of automatically, by the optimization system, performing a global failure mode effect analysis for an entire value chain as claimed.  Much alone subsequently generating optimized measures or failure modes as claimed.
In summary Specification Paragraphs 43-44 and 60 are insufficient to show possession of the claimed invention.  These paragraphs, like the remainder of Applicant’s very short specification, do not disclose a specific algorithm, method, technique, approach, or the like (e.g. no disclosure of any meta model much alone a FMEA meta model) that would demonstrate possession of at least the steps performing, by the optimization system, a global failure mode effect analysis for an entire value chain or tracing backward through a network of dependencies of failure modes and the measures for each stage of a value chain to optimize an applied set of measures or failure modes as claimed
The specification merely recites a desired result without any discussion as to HOW that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “performing, by an optimization system, global failure mode effect, FMEA, analysis of the investigated system for the entire value chain of the investigated system using an FMEA meta model, MM, stored in a global database” OR trace backwards through a network of dependencies of the failure modes and measures for each stage of the value chain to optimize an applied set of measures or failure modes (Claims 1, 10) OR generating, by the optimization system, an optimized set of measures OR optimized set of failure modes based on a backwards tracking through a network of dependencies of the failure modes and the measure for each stage of the value chain using the FMEA meta model stored in the global database (Claim 16) as claimed nor the claimed embodiment as a whole.

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 as the claims are not directed to an abstract idea/exception, the examiner respectfully disagrees.
Independent claims 1, 10 and 16 the claims are directed to the abstract idea of analyzing a business in order to optimize the business/business process (Claim 1: “A method for optimizing 
The claims recite a judicial exception, a method for organizing human activity, value chain analysis (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to performing failure model effect analysis (FMEA) on a value chain (e.g. a business, a business process, a product, wind turbine, a manufacturing process, etc.) utilizing a FMEA ‘meta model’ to optimize sets of measures OR failure modes a, wherein business/business process analysis is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions and/or organizing human behavior.  The intended purpose of independent claims 1, 10 and 16 appears to be to enable a business to analyze their business/business process (wind turbine, manufacturing process) in order to ‘optimize’ a set of measures (business metrics) or failure modes chain.  Humans have been analyzing ‘value chains’ in order to optimize business metrics or failure modes for 100s of years, well prior to the advent of computers.  Failure Model Effect Analysis, more specifically, begun in the 1940s as a step-by-step analysis method by the U.S. military to identify all possible failures in a design, manufacturing, assembly process or product or service.  Failure modes representing any ‘ways’ (errors, defects, etc.) in which a system may fail wherein effect analysis focuses on the consequences of those failures. In short FMEA is simply a structured mental process analysis method.   Applicant’s claims are directed to utilizing a generic computer to apply an undisclosed FMEA meta model in order to perform FMEA of a value chain (business, process, product) accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions and/or organizing human behavior. 
Additionally the claims represent a mental process which can be readily performed in the human mind or via pen and paper.  Nothing in the method steps, except for the generic ‘system’ prevent any of the method steps from being performed manually.  The system is only disclosed at a very high 

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 as the claims cannot be performed in a human mind, the examiner respectfully disagrees.
Initially it is noted that Applicant’s argument is merely a conclusory statement without any support or evidence provided and as such is merely Applicant’s opinion.
None of the claims recite a computer, computer hardware, computer software or any specific device or apparatus for performing the claimed method steps.  Applicant’s disclosure fails to disclose a computer, computer software, processor, CPU, server computer network or other technology that related to performing the method steps.  Therefore the method as disclosed by Applicant’s disclosure and as currently claimed must only be capable of being performed by a human and no other technological or computer elements are disclosed and/or claimed.

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 as the claims integrate the abstract idea into a practical application and represent an improvement to the fields of FMEA and multi-stage value chain analysis, the examiner respectfully disagrees.
The claims are directed to a well-known business practice – business process analysis – in this case failure mode effect analysis of a ‘value chain’ (wind turbine, manufacturing process, etc.).  While the claims may represent an improvement to the business process of FMEA associated with a value chain they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims is the ‘optimization system’.  As discussed in Applicant’s specification (Specification Paragraphs 36, 57) the system is only discussed at a very high level as a ‘system’ having a calculation unit having access to a global database stored in memory.  Applicant’s specification does not disclose any specific hardware or software for implementing 
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this 
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 because the claims recite significantly more than the abstract idea, the examiner respectfully disagrees.
While Applicant’s claimed method steps are very detailed, a more detailed abstract idea remains an abstract idea.
Further neither Applicant’s disclosure nor the invention as claimed disclose or recite any technological elements, components or the like of any kind (e.g. none of the phrases CPU, computer, server, computer network, processor, computing, software appear anywhere in Applicant’s specification).  According the disclosure and the claimed invention are clearly directed to a manual process performed by a human being (i.e. only an abstract idea is claimed).








2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 8, 10, 12, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1, 10, 15 and 16, the claims recite performing global failure mode analysis on an investigated system and automatically generating sets of optimized measures and/or failure modes at run time.  Applicant’s disclosure fails to provide sufficient evidence to show possession of either performing FMEA using a FMEA meta model OR subsequently automatically at runtime of an investigated system generating sets of optimized measure or failure modes as claimed.
Specifically
Claim 1 recites:   
“performing, by an optimization system, global failure mode effect, FMEA, analysis of the investigated system for the entire value chain of the investigated system using an FMEA meta model….”  
“wherein on the basis of a detected global system effect…the FMEA meta model…is used to trace backwards through a network of dependencies of the failure modes and the measure…to optimize an applied set of the measures…and/or…failure modes”
“wherein the optimization occurs automatically at runtime of the investigated system” (original claim 2)
Claim 10 recites:
“wherein the optimization system comprises a calculation unit configured to perform a global failure mode effect, FMEA, analysis of the investigated system for the entire value chain of the investigated system using the updated FMEA meta model to generate an optimized set of M of measures m”;
“wherein on the basis of a detected global effect…the updated FMEA meta model…is used to trace backwards through a network of dependencies of failure modes and measures…to generate the optimized set of measures…”
“wherein the optimization occurs automatically at runtime of the investigated system” (original claim 2)
Claim 16 recites:
“performing, by an optimization system, global failure mode effect, FMEA, analysis of the investigated system for the entire value chain of the system to be investigated using an FMEA meta model
“generating, by the optimization system, an optimized set of measures and/or an optimized set of failure modes based on backwards tracing through a network of dependencies of the failure modes and measures….”
“wherein the optimization occurs automatically at runtime of the investigated system” (original claim 2)

Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the steps of automatically (i.e. program a computer to) performing global failure model effect analysis (FMEA) OR performing FMEA using a specific meta model (data model, schema) OR updating a FMEA meta model OR generating, automatically at run time, an optimized set of measures and/or failure modes using a FMEA meta model or an updated FMEA meta model as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Nowhere in Applicant’s specification is there disclosed, at any level, a ‘meta model’ (data model) of any kind for a value chain (i.e. no model of a model (definition of a “meta-model”), framework, schema or other model for any kind) much alone a ‘meta-model’ for performing failure mode effect analysis of a global (entire, complete) value chain (supply chain) as claimed.  More specifically does applicant NOT disclose a specific method, technique, approach, or algorithm that would enable one to either manually or programmatically with a computer perform a global failure mode effect analysis of an investigated system for a global supply chain using a FMEA or updated FMEA meta model, much alone generate an optimized set of measures using an updated FMEA meta model as claimed.
	While Specification Paragraph 29 recites the exact same language of Claim 10, the paragraphs fails to provide any specific definition for the FMEA meta-model OR a specific algorithm, method, technique, process or approach that would enable one to perform a global FMEA analysis of a global 
	Similarly Specification Paragraph 34 recites a single sentence related to performing global failure mode effect analysis for an entire value chain, wherein Paragraph 34 like the remainder of Applicant’s disclosure is devoid of any details as to HOW to actually perform or implement the recite FMEA analysis, updating an FMEA meta model or generating optimized measures as claimed.
	Specification Paragraph 38 discloses very succinctly that global failure mode effect analysis for an entire value chain using an updated FMEA meta model is an intent of the disclosed invention. However, Paragraph 38, like the remainder of Applicant’s specification fails to disclose any details that would demonstrate possession of the invention as claimed.
	The specification merely recites a desired result without any discussion as to HOW that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue updated FMEA meta model to generate an optimized set of M of measures m” (Claim 10); “perform the global failure mode effect, FMEA, analysis of the investigated system for the entire value chain of the investigated system using the updated FMEA data model in response to input global optimization criteria, c, for the investigated system” (Claim 15)  and “performing, by the optimization system, a global effect analysis, FMEA, of the system to be investigated for the entire value chain of the system of the system to be investigated using an FMEA mea model, MM, stored in a global database” (Claim 16) as claimed nor the claimed embodiment as a whole.
There are nearly an infinite number and type of value chains for systems that can be analyzed, a nearly infinite number value chain systems that can be investigated and a vast number of potential mechanism for performing Failure Mode Effect analysis included in the scope of the claims, none of which are disclosed, that could be used to “performing, by an optimization system, global failure mode effect, FMEA, analysis of the investigated system for the entire value chain of the investigated system using an FMEA meta model, MM, stored in a global database” (Claims 1), “wherein the optimization system comprises a calculation unit configured to perform a global failure mode effect, FMEA, analysis of the investigated system for the entire value chain of the investigated system using the updated FMEA meta model to generate an optimized set of M of measures m” (Claim 10); “perform the global failure mode effect, FMEA, analysis of the investigated system for the entire value chain of the investigated system using the updated FMEA data model in response to input global optimization criteria, c, for the 
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to performing global failure mode effect analysis using an undisclosed meta-model, HOW to update an undisclosed FMEA meta-model, OR HOW to optimize a set of measures using an updated FMEA meta model).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had 
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “performing, by an optimization system, global failure mode effect, FMEA, analysis of the investigated system for the entire value chain of the investigated system using an FMEA meta model, MM, stored in a global database” (Claims 1), “wherein the optimization system comprises a calculation unit configured to perform a global failure mode effect, FMEA, analysis of the investigated system for the entire value chain of the investigated system using the updated FMEA meta model to generate an optimized set of M of measures m” (Claim 10); “perform the global failure mode effect, FMEA, analysis of the investigated system for the entire value chain of the investigated system using the updated FMEA data model in response to input global optimization criteria, c, for the investigated system” (Claim 15)  and “performing, by the optimization system, a global effect analysis, FMEA, of the system to be investigated for the entire value chain of the system of the system to be investigated using an FMEA mea model, MM, stored in a global database” (Claim 16) as claimed.

With regards to the automatically optimization of measures or failure modes at runtime of an investigated system, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the steps of trace backwards through a network of dependencies failure mode and measures OR to trace backward through a network of failure mode and measure dependencies to optimize an applied set of measures or failure modes automatically at run time as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraph 39 discloses, in a single sentence, that the stored meta model maybe used to trace backwards to optimize applied sets of measures/failure modes – this is insufficient to show possession of the invention as claimed.   Not only is the metal model not disclosed, see discussion above, there is no discussion at any level of how to generate/create a network of failure mode or measures dependencies a global value chain much alone how to optimize a set of measures and/or failure modes by tracing backwards through a dependency network utilizing an undisclosed FMEA model as claimed.
	Applicant’s disclosure merely recites a desired result without any discussion as to HOW that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.

Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “wherein on the basis of each detected global system effect, e, of the investigated system the FMEA model stored in the global database is used to trace backwards through a network of dependencies of failure modes, fm, and measures, m, to optimize the applied set of measures, m, or failure modes” as claimed nor the claimed embodiment as a whole.
There are nearly an infinite number and type of value chains that can be analyzed, a nearly infinite number value chain systems that can be investigated, a infinite number of failure modes, an infinite number of measures and a vast number of potential mechanism for optimizing a value (supply) chain, that could be used to “wherein on the basis of each detected global system effect, e, of the investigated system the FMEA model stored in the global database is used to trace backwards through a network of dependencies of failure modes, fm, and measures, m, to optimize the applied set of measures, m, or failure modes” – making the method unrepeatable and unpredictable for one skilled in the art.  
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are 
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “wherein on the basis of each detected global system effect, e, of the investigated system the FMEA model stored in the global database is used to trace backwards through a network of dependencies of failure modes, fm, and measures, m, to optimize the applied set of measures, m, or failure modes” as claimed.
	
With respect to Applicant’s addition of automatically optimization at runtime of the investigated system (original claim 2) Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the steps of performing optimizing a value chain at runtime as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Applicant’s disclosure lacks any level of discussion that would enable one skilled in the art to automatically (i.e. via a programmed computer) optimize ANY global value (supply) chain much alone optimize a global supply chain at runtime as claimed.  Applicant’s disclose fails to disclose a specific technique, approach, mechanism, flow-chart, process or algorithm that would enable one to manually or programmatically optimize a global value chain at run time as claimed.   

Similarly Specification Paragraph 39 mentions that in a possible embodiment that the value chain of the investigated system is optimized using a set of optimized measures automatically at run time, however the specification fails to provide any details as to how to optimize a global value chain or how to generate a set of optimized measures or subsequently how to optimize a global supply chain at run time as claimed.  
Specification Paragraph 55, discloses in a single sentence, that the meta model enables optimization of production process at runtime according to costs for better measures and impact of taking other measures. Unfortunately this single sentence, merely expresses a desired result/wished for capability of the system, and fails to disclose a specific method, technique, approach, flow-chart, algorithm or the like that would demonstrate possession of at least the step of “wherein the value chain of the investigated system is optimized automatically at run time” much alone enable one to manually or programmatically optimize a global value chain at runtime as claimed.
	Applicant’s disclosure merely recites a desired result without any discussion as to HOW that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “wherein the value chain of the investigated system is optimized automatically at run time” as claimed nor the claimed embodiment as a whole.
There are nearly an infinite number and type of value chains that can be analyzed, a nearly infinite number value chain systems that can be investigated and a vast number of potential mechanism for optimizing a value (supply) chain, that could be used to “wherein the value chain of the investigated system is optimized automatically at run time” – making the method unrepeatable and unpredictable for one skilled in the art.  
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to automatically optimize an entire global supply chain or HOW to automatically optimize a global supply chain at runtime).

Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “wherein the value chain of the investigated system is optimized automatically at run time” as claimed.

Regarding claim 14, the claim recites “....calculate automatically and iteratively an optimized set, Mopt, of measures for the different value chain stages of the investigated system.”, wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the steps of performing optimizing a value chain at run time as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
	Specification Paragraph 33 recites a single sentence stating that a wished for capability of the invention is to calculate automatically and iteratively optimized set of measures for different value chain stages.  A single sentence stating a desired result is insufficient to demonstrate possession of the invention as claimed.
	Similarly Specification Paragraph 38 recites the exact same language as Claim 14 and therefore fails to disclose a specific method, technique, approach, working example or mechanism for optimizing any set of value chain measures much alone automatically and iteratively optimize sets of measure for the different stages of the value chain as claimed.

	Applicant’s disclosure merely recites a desired result without any discussion as to HOW that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “....calculate automatically and iteratively an optimized set, Mopt, of measures for the different value chain stages of the investigated system.” as claimed nor the claimed embodiment as a whole.

While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to automatically and iteratively optimize an undefined set of measures for different value chain stages).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “....calculate automatically and iteratively an optimized set, Mopt, of measures for the different value chain stages of the investigated system.” as claimed.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5, 8, 10, 12, and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 10 and 16, the claims are directed to the abstract idea of business analysis (Claim 1:  “A method for optimizing measures within a value chain of an investigated system….”). This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).   It is noted that the ‘step’ of applying the optimization to the investigated system has not been given any patentable weight as it is recited only in the preamble of the claims.
The claims recite a judicial exception, a method for organizing human activity, value chain analysis (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to optimizing sets of supply chain measures or failure modes by performing global failure model effect analysis using a FMEA meta model, wherein value chain analysis is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions or organization human behavior.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  The intended purpose of independent claims 1, 10 and 16 appears to be to enable a business to analyze a system (e.g. wind turbine) using a Failure Mode Effect Analysis ‘meta model’ in order to generate an ‘optimize’ a set of business metrics (measures) or system failure modes.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions or organizing human activity.  The exceptions are the additional limitations of Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of performing a global failure model effect analysis, tracing backwards through a network of dependencies on the basis of a detected global system effect and generating an optimized set of measures and/or failure modes all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a “system” (Claims 1, 10, 16) and “unit” (Claim 10 only) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of report(s) separately each stage of the value chain measure (Claims 1, 10) and receiving the measures (Claim 16) are directed to insignificant pre-solution activity (i.e. data gathering).  The mere nominal recitation of a generic system does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).

As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the reports and receiving steps, that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer 
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 4, 5, 8, 11, 12 and 15 the claims are directed to the abstract idea of value chain (business) optimization and merely further limit the abstract idea claimed in independent claims 1, 10 and 16.  
Claim 4 further limits the abstract idea by predicting global system effects (mathematical operation, a more detailed abstract idea remains an abstract idea).  Claims 5 and 12 further limit the abstract idea by limiting the value chain/investigated system to one that manufactures a final product (mathematical operation).   Claim 8 further limits the abstract idea by limiting the value chain measures (a more detailed abstract idea remains an abstract idea).  Claim 15 further limits the abstract idea by performing the global FMEA in response to inputted optimization criteria (a more detailed abstract idea remains an abstract idea).
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1, 4, 5, 8, 10, 12, and 14-16, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent 
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more 

Applicant’s specification discloses that the claimed elements directed to a system and calculation unit merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a system, calculation unit or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of receiving, storing and processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623